          Case 2:17-cv-00850-APG-NJK Document 105 Filed 07/14/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10   ANTHONY FESTA,
                                                              Case No.: 2:17-cv-00850-APG-NJK
11           Plaintiff(s),
                                                                              Order
12   v.
                                                                        [Docket No. 102]
13   BRIAN SANDOVAL, et al.,
14           Defendant(s).
15          Pending before the Court is Plaintiff’s motion to extend the deadline to effectuate service.
16 Docket No. 102. The deadline to effectuate service must be extended when good cause has been
17 shown and may be extended even absent a showing of good cause. Fed. R. Civ. P. 4(m); see also
18 in re Shaheen, 253 F.3d 507, 512 (9th Cir. 2001). Plaintiff’s motion asserts that service has not
19 been effectuated in light of financial difficulties and parole conditions, but that Plaintiff anticipates
20 both issues to be resolving themselves. See Mot. at 3. As a result, Plaintiff asks for a 30-day
21 extension of the service period. The Court will provide a 45-day period for effectuating service,
22 with the caveat that there will be no further extensions provided.
23          Accordingly, the motion to extend is GRANTED and the deadline to complete service is
24 EXTENDED to August 29, 2020.
25          IT IS SO ORDERED.
26          Dated: July 14, 2020
27                                                                  ______________________________
                                                                    Nancy J. Koppe
28                                                                  United States Magistrate Judge

                                                       1
